Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “resonance” and the “second band” are, where second band  comes from and how it “relates” to the resonance structure. The same is true for claims 6, 21, 26, and 28-29.
In claim 5, it is unclear what the “micro-electroacoustic” is.
            In claim 7,  the recitation “the filters” lacks clear antecedent basis.
           In claim 26, it is unclear what the “threshold range” outside of the first band is.  
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 20-24, 26-28 and 30  are rejected under 35 USC 102 (a) as being unpatentable over Takeuchi et al (JP2018019392)
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
 Regarding to claims 1, 26 and 28, Takeuchi et al disclose the circuit as shown on Figure 1A-13B comprising: 
-a frequency band filter circuit (11L) having a filter passband (2GHZ), that includes a first band (698-960MHZ), of the multi-band system, the frequency band filter circuit comprising: 
-a plurality of inherent resonators coupled between an antenna port (101) and a signal port (34); and
- a resonant structure (13b on Figure 13A) electrically coupled to the plurality of inherent resonators, wherein the resonant structure has a resonance (1.805-1.88GHZ) outside of the first band (698-960MHZ) and a second band (2.3-2,696) of the filter (11H) of the multi-band system;
-wherein the resonance being closer to the second band than to the first band.
Regarding to claims 2 and 27, wherein the multi-band system comprises the first band (698-960MGZ), the second band (2,350-2,260GHZ), and a third band (1.71-2.2GHZ ) between the first band and the second band, and wherein the resonance of the resonant structure is at a frequency between the third band and the second band.  
Regarding to claim 3, further comprising: a plurality of frequency band filter circuits comprising the frequency band filter circuit (11L) for the first band, a frequency band filter circuit (11M) for the second band, and a frequency band filter circuit (11H) for a third band.  
Regarding to claim 7,  further  comprising a multiplexer circuit with switching circuitry (21) on Figure 13B, to select between filters of the plurality of frequency band filter circuits, wherein the multiplexer circuit comprises the frequency band filter circuit.  
Regarding to claims 8-9,  wherein the resonant structure inherently reduces a phase angle of an antenna reflection coefficient in the second band.  
Regarding to claim 10,  wherein the filter comprising series resonators and parallel resonators are well known in the art, see the Embodiment 2.  
Regarding to claim 20-22, wherein the resonant structure is implemented in a shared substrate with the frequency band filter circuit, see Figure 6. 
Regarding to claim 23, further  comprising an antenna coupled to the antenna port (101); and processing circuitry (40) coupled to the signal port.  
Regarding to claim 24, further  comprising a mobile communication device including a transceiver circuit, wherein the transceiver circuit includes the frequency band filter circuit, see the background art.  
Regarding to claim 30,  wherein  the resonant structured coupled between the plurality of resonators and the signal port to inherently  reduce propagation of reflected signals to the plurality of resonators.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 18-19 and 25-26 are rejected under 35 USC 103 as being unpatentable over Takeuchi et al (JP2018019392)
         Takeuchi et al  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that: 
- wherein the plurality of frequency band filter circuits comprise micro-electroacoustic filters implemented as surface acoustic wave devices as called for in claims 4-5 and 25.
-the resonance being centered at a frequency greater than a threshold range outside of the first band as called for claim 26.  
	However, a skilled artisan realizes that the resonators of Takeuchi et al are  acoustic and the acoustic resonator comprises different types. Lacking of showing any criticality, selecting optimum acoustic type for the filters of Takeuchi et al as claimed is considered to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takeuchi et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum type for the acoustic resonators of Takeuchi et al for the purpose of optimizing the physical size of the circuit. 
Regarding to claim 6, further comprising a second frequency band filter circuit (11H) for the second band (2-3-2.696) of the multi-band system and a resonant structure (13f) of the second plurality of resonators has a second resonance (2.35-2.36GHZ)>although it  is not outside of the first band and the second band of the multi-band system, the second resonance being closer to the first band than to the second band.  However, a skilled artisan realizes that the circuit of Takeuchi et al can be used in different systems with  different specifications, i. e.,  passbands or operating frequency ranges,  so all filters of Takeuchi et al et al  must be optimized to accommodate with requirement of a predetermined system otherwise the predetermined system cannot perform function. Thus, selecting the desired passbands and desired resonance frequencies for the filters of Takeuchi et al as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takeuchi et al is to be used that would have been obvious at the time of the invention.
Regarding to claims 18-19, lacking of showing any criticality, selecting the optimum frequency band for the filters of Takeuchi et al as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takeuchi et al is to be used that would have been obvious at the time of the invention.

Allowable Subject Matter

          Claims 11-17 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein the resonant structure comprises: an input coupled to the signal port via the plurality of resonators other than the resonant structure; an output coupled to the antenna port; a first resonator having a first terminal coupled to the input, the first resonator having a second terminal coupled to the output; and a second resonator having a first terminal coupled to the first terminal of the first resonator, the second resonator having a second terminal coupled to a ground as combined in claim 11.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842